Citation Nr: 1400575	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  07-40 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder. 

2.  Entitlement to an initial rating in excess of 10 percent for an adjustment disorder with depressed mood. 

3.  Entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis. 

4.  Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis.

5.  Entitlement to an initial compensable rating for adenoma of the pituitary gland, benign tumor. 

6.  Entitlement to an initial rating in excess of 30 percent for bilateral fibrocystic breast disease with excisions.   

7.  Entitlement to a temporary 100 percent evaluation for bilateral foot surgery.  


8.  Entitlement to an effective date earlier than January 5, 2010, for a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

J. Connolly, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 2003 to July 2005. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In a May 2006 rating decision, the RO, in part, granted service connection for an adjustment disorder with depressed mood and assigned a 10 percent rating, and fibrocystic breast disease bilaterally with excisions and assigned a non-compensable rating.  

In an October 2007 rating decision, the RO granted service connection for plantar fasciitis bilaterally and assigned a 10 percent rating for each foot, and adenoma of the pituitary gland benign tumor and assigned a non-compensable rating.  

Thereafter, in a January 2009 rating decision, the RO denied service connection for a thyroid disorder.  

In a March 2009 rating decision, the RO increased the disability rating for fibrocystic breast disease with excisions to 30 percent disabling effective the date of service connection.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

Subsequently, in a September 2009 rating decision, the RO, in relevant part, denied a temporary 100 percent evaluation for bilateral foot surgery. 

The issue of entitlement to service connection for a gynecological disability of the uterus was raised in the recent informal hearing presentation, but has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis.; entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis; entitlement to an initial compensable rating for adenoma of the pituitary gland, benign tumor; entitlement to an initial rating in excess of 30 percent for fibrocystic breast disease with excisions; entitlement to a temporary 100 percent evaluation for bilateral foot surgery; and entitlement to an effective date earlier than January 5, 2010, for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A thyroid disorder, status post thyroidectomy, is attributable to service.  

2.  The Veteran's psychiatric disorder is  productive of occupational and social impairment with reduced reliability and productivity, but does not result in occupational and social impairment, with deficiencies in most areas.



CONCLUSIONS OF LAW

1.  A thyroid disorder, status post thyroidectomy, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).

2.  The criteria for a 50 percent rating for adjustment disorder/major depressive disorder are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case or supplemental statement of the case, such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was provided with the relevant notice and information in August 2005, April 2006, September 2008, and March 2010 letters.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for a psychiatric disorder, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the notice of disagreement, the Veteran took issue with the initial disability rating assigned, and it is presumed she is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent her a statement of the case that contained, in pertinent part, the criteria for establishing his entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating, meaning higher than the initial 10 percent rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) and included assessment of the severity of the psychiatric disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at RO hearings in September 2008 and in June 2011.  The hearings were adequate as the Decision Review Officers who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence she should submit to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records do not show that the Veteran was diagnosed with a thyroid disorder.  She was separated from service in July 2005.  However, on her post-service VA examination dated in September 2005, it was noted that although a July 2005 thyroid profile was normal, her thyroid was enlarged and she required follow-up.  Within several months, she was placed on thyroid medication, indicative of a thyroid disorder.  In September 2008, it was noted that over the past four years (dating back to service), the Veteran had experienced symptoms, such as weight gain, anxiety, and hair thinning which were indicative of possible hypothyroidism.  She underwent thyroid function tests as well as an ultrasound which recently showed that she had an enlarged thyroid gland as well as multiple right sided nodules.  Eventually, in January 2009, she underwent a thyroidectomy for a large thyroid goiter with tracheal deviation and compression which resulted in residual hoarseness and an immobile right true vocal fold.  See February 6, 2009 report of VA Pittsburgh VA System.   

The Veteran contends that her symptoms of her thyroid disorder began during service.  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

In this case, there is no medical opinion regarding the etiology of the thyroid disorder, a goiter in this case; however, the Veteran's statements of thyroid symptoms are internally consistent with the remainder of the contemporaneous evidence in service and later as discussed above, in a VA medical report.  The Board finds that the Veteran is competent to report the symptoms as she indicated and is also credible in that regard.  See generally Dalton V. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Board finds that this totality of evidence is persuasive and probative of the issue on appeal.  Thus, on weighing and assessing all of the evidence on file, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a thyroid disorder, status post thyroidectomy, is warranted.  See 38 U.S.C.A. § 5107(b).  


Higher Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The Board notes that the Veteran has been assigned a 10 percent rating under Diagnostic Code 9434, for adjustment disorder with depressed mood.  Although the Veteran, per below, has also been diagnosed as having a major depressive disorder, the Board accepts that this is all part of the same psychiatric disease process in the absence of competent evidence that distinguishes symptomatology attributable to each diagnosis.  

In August 2005, the Veteran was afforded a VA psychiatric examination.  She stated at that time that she was sad, depressed, had problems falling asleep, had lost weight, had problems with concentration and forgetfulness, felt hopeless and had suicidal ideation.  She denied any psychosis.  She also described nightmares.  Mental status examination revealed that the Veteran was appropriately dressed with good hygiene and grooming.  She was cooperative, polite, and friendly.  Her eye contact was appropriate as was her speech.  Her mood was dysthymic.  She denied suicidal and homicidal ideation as well as auditory and visual hallucinations.  There was no evidence of psychosis or mania.  Her thought content and processes were normal.  Her insight and judgment were fair to good.  There was no impairment of communication.  The diagnosis was adjustment disorder with depressed mood.  Her GAF was 70.  She was noted to be employable.  

An October 2006 evaluation included various psychiatric testing.  The testing revealed  variable verbal memory performance and impaired non-verbal memory, impaired confrontational naming, and impaired visuo-constructional skills.  However, it was noted that the testing was interrupted several times, causing the Veteran anxiety.  The personality testing also revealed significant depression and anxiety with a focus on somatic features.  Her GAF was noted to be 58.  She was seen again in December 2006.  At that time, moderate anxiety and irritation were noted.  Her energy was low and she reported taking afternoon naps.  In March 2007, it was noted that the Veteran planned to participate in assertiveness training.  Moderate anxiety and irritability were noted.  In October 2007, the same was noted.  

At a September 2008 hearing, the Veteran continued to report that she was sad and depressed.  She described losing friends in Iraq as well as her medical conditions. 

In May 2009, the Veteran was evaluated by VA.  At that time, she did not maintain eye contact and her speaking rate was slow and low.  It was noted that she was depressed and her affect was flat.  She was tearful during the session, but did not endorse suicidal or homicidal ideation, intent, or plan.  Her judgment and insight were intact.  At this time, she was diagnosed as having major depressive disorder , moderate, as well as anxiety disorder.  Her GAF was 55.  The examiner essentially indicated moderate symptoms.  She was scheduled for cognitive behavioral therapy.  In August 2009, the Veteran presented similar findings and it was noted that she felt overwhelmed by her medical problems which resulted in reduced functioning.  

In March 2010, the Veteran was afforded a VA examination.  Mental status examination revealed that her thought processes were logical, sequential, and goal-directed.  There was no impairment in communication or thought processes.  There were no delusions or hallucinations.  She was unable to perform serial sevens or spell "world" backwards.  Her response to a common proverb was adequately abstract.  She described her mood as depressed and that she was depressed most days.  The examiner noted that her affect was generally blunted.  She endorsed hypersomnia.  She had nightmares.  She said that her appetite had been poor, but she had gained 60 pounds.  Her energy and libido were low.  She was isolated and had poor socialization.  She also endorsed anhedonia.  The diagnosis was major depressive disorder, recurrent.  The GAF was 65.The examiner indicated that employment was not prohibited and the Veteran was competent.  The examiner also indicated that this examination was consistent with the past reports.  Subsequent outpatient reports were consistent with this examination, also.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9434 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

In sum, the Board finds that a 50 percent rating is warranted for the Veteran's psychiatric symptoms which have been consistently shown to be moderate during the appeal period and as predominantly reflected in the GAF scores.  The Veteran's psychiatric disorder is  productive of occupational and social impairment with reduced reliability and productivity, but does not result in occupational and social impairment, with deficiencies in most areas.

The Veteran demonstrates significant depression and anxiety with irritability which appear to be the predominant symptoms.  She also has some memory deficits, as shown on psychiatric and mental status testing.  However, she only endorsed suicidal ideation once years ago, but otherwise, does not have suicidal ideation.  The Veteran does not engage in obsessional rituals.  The Veteran's speech is not intermittently illogical, obscure, or irrelevant.  The Veteran is able to adequately communicate her thoughts, although her speech was noted to be slow and low.  The Veteran does not have panic attacks.  As noted, the Veteran has some irritability, but she does not exhibit any violent behavior.  There is no evidence of spatial disorientation.  The Veteran does not have neglect of personal appearance and hygiene.  On examination, she appeared clean and appropriately dressed.  The Veteran has some difficulty adapting to work and in social situations.  However, difficulty in establishing and maintaining effective work and social relationships is contemplated within a 50 percent rating.  She is not unable to maintain a relationship as she lives with her daughter, as well as other relatives at times.  The examiners indicated that she was also employable with regard to her psychiatric disorder.

Accordingly, the Board concludes that the criteria for a 50, but not a 70 percent rating are not met.  

The Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity.  The evidence does not support a finding of occupational and social impairment, with deficiencies in most areas as employment is not precluded and there is some social functioning.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's psychiatric disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe her disability.  There have not been any hospitalizations or marked interference with employment.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Service connection for a thyroid disorder, status post thyroidectomy, is granted.  

A rating of 50 percent for adjustment disorder with depressed mood is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

With regard to the issue of entitlement to a temporary 100 percent evaluation for bilateral foot surgery, the Veteran testified at his June 2011 hearing that he had undergone bilateral foot surgery in 2010 which was performed by Carl T. Hasselman, M.D.  Although a February 2010 letter as well as a June 2011 medical prescription (as well as an earlier September 2006 letter) are of record which suggest the necessity of foot surgery, neither refers to surgery nor are there any other surgical records.  This physician's clinical records are also not of record.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  

These records should be obtained in compliance with VA's duty to assist.  These records also potentially impact the issues of higher rating for the Veteran's bilateral plantar fasciitis.  In addition, as it appears from the most recent prescription that additional surgery was imminent, the Veteran should be afforded a VA examination to assess the current level of severity of that disorder.  

With regard to the remaining two issues of entitlement to an initial compensable rating for adenoma of the pituitary gland, benign tumor, and entitlement to an initial rating in excess of 30 percent for fibrocystic breast disease with excisions, the Veteran's representative indicated that an examination has not been performed in years, as confirmed in the record.  Therefore, examinations should be conducted.  

Finally, since these matters are being remanded, the updated records from the Pittsburgh VA Medical Center should be obtained.  

Procedurally, in an August 2010 rating decision, entitlement to a TDIU was granted, effective August 2010.  In July 2011, a notice of disagreement was received.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the updated records from the Pittsburgh VA Medical Center.

2.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the claims file, of the Veteran's treatment by Carl T. Hasselman, M.D., including any surgical records and all clinical records  All development efforts should be associated with the record.

3.  Schedule the Veteran for a VA foot examination to determine the nature and extent of her service-connected bilateral plantar fasciitis.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  If pain or any other factor, including repetitive motion, limit motion at any point, that should be so indicated.  The examiner should express if the disability level is moderate, moderately severe, or severe.  

4.  Schedule the Veteran for a VA endocrine examination to determine the nature and extent of her service-connected pituitary gland disability.  Any indicated tests, if indicated, should be accomplished.  The examiner should review the record prior to examination.  If the Veteran has no residuals, the examiner should so state.

5.  Schedule the Veteran for a VA breast examination to determine the nature and extent of her service-connected bilateral breast disease.  Any indicated tests, if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should indicate if the Veteran currently has active breast cancer.

6.  The Veteran should be sent a statement of the case as to the issue of entitlement to an earlier effective date for a TDIU in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects her appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

7.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


